The oinniou of the Court was delivered by
Bermudez, C. J.
The company complains that the city authorities have placed it on the budget of 1888 for $30,000, instead of $45,000, to which it is entitled for gas furnished and to be furnished the upper districts during said year, at the rate of $50 for each of 810 lamps, under contracts with the former cities of Jefferson and Carrollton, to which tin; City of New Orleans has succeeded, burdened with their obligations.
The prayer is that, the budget be amended so as to raise the appropriation accordingly, and that eventually a tax sufficient to pay the claim he levied upon all taxable property within the limits of the city.
The answer practically is a general denial. Whatever else it may contain is argumentative.
From an adverse judgment, the city appeals.
'(’he matter in controversy is one purely of fact, the. questions of la w raised being indisputable.
We have carefully examined the contracts, the Act of incorporation, the legislative statute's, the municipal resolutions and ordinances, and *93the other evidence adduced on the trial of the case, and have realized that, although under the Resolution of April 27, 1868, of the Council of Jefferson City, the company be entitled to recoven- $50 per annum for e-acb of the gas lamps used on the streets therein named, it cannot, demand more than $45 per annum, under the original contract of April 24, 1867, for each of the other lamps erected and used in Jefferson City, and this it could do only where the same have been put up under municipal direction.
No stipulation is to he found in the contract with the City of Carroll-ton of January 18, 1871, which would make the use of gas lamps by it, more expensive than for the City of Jefferson.
Surely, no provision exists authorizing the company to recover $50 per annum for each lamp wherever erected and used within the two upper districts of the city, the Sixth and Seventh.
Act 90 of 1868, which recites the two contracts of 1867 and 1868, does not do so, and the Act of Incorporation of the company, which is also included, of'June 12, 1868, is silent on the subject.
Its solitary object was, as its title indicates, to ratify and confirm certain rights and privileges granted by the City of Jefferson, and to ratify and confirm an act incorporating the Jefferson City (4as Light Company, and to extend the rights and powers of said company.
While, under a formal admission in the Record, it appears that 568 lamps only, have been placed on the streets named in the resolution of 1868, there is nothing to show that the remaining 247 lamps, which arc not on the streets of Jefferson City, have been raised or lit at the instance of either of the cities or of the City of New Orleans, beyond an ordinance of October 5, 3882, authorizing the company to lay pipes and put up lamps in the Sixth District, and an agreement, to pay for the use of gas for 1886 and 1887, at $87 50 per annum for each of the 765 lamps then in existence.
There is no proof to show how many lamps had been raised and were being used on other streets at the bringing of this suit, and what agreement, if any, was ever entered into, in relation to the lamps on streets not named.
So that, conceding- that the city is liable at the rate of $50 per annum for each lamp used on the streets named in the resolution of 1868, and of $45 per annum for other lamps erected and used, this Court is left without means to ascertain the amount to which the company may be entitled for the use of the lamps on the unnamed streets.
Under the circumstances the claims of the company to $50 per annum can be presently recognized only for each of the 568 lamps on those *94sírcete mimed in the. resolution of 4868, and its right to more, for lamps put up on other unnamed streets, reserved for future consideration.
'Pliis means Unit the company is entitled to an appropriation for $28,-150 on the budget of expenditures for 1888.
Before concluding, it is proper to say tlia.t the position of the company is legal, to the effect that the rights which it has acquired in the, premises, prior to the. consolidation of the two cities of Jefferson and Carrollton, with the City of New Orleans, are unassailable, under both Federal and State constitutional guarantees, and that the concurrent obligations of the contracts, under which they became vested, have, not been and could not be impaired by any constitutional, legislative or municipal provision, and that eventually, it is entitled to the levy of the, tax claimed in the petition.
It is, therefore, ordered and decreed that the amount of appropriation specified in the judgment appealed from be reduced from $45,000 to $28,150 (twenty-eight thousand one hundred and fifty dollars); that the right of the. company to the difference, be reserved for ulterior’consideration, and that thus amended, said judgment be affirmed at appellee’s costs.